Exhibit 10.2

GUARANTY OF PAYMENT

GUARANTY OF PAYMENT (this “Guaranty”), made as of July 10, 2020, by PROLOGIS,
L.P., a Delaware limited partnership (the “Guarantor”), for the benefit of
SUMITOMO MITSUI BANKING CORPORATION, as Administrative Agent (in such capacity,
the “Administrative Agent”), for the lenders (the “Lenders”) that are from time
to time parties to the Sixth Amended and Restated Revolving Credit Agreement (as
amended or otherwise modified from time to time, the “Credit Agreement”), dated
as of the date hereof, among Prologis Marunouchi Finance Investment Limited
Partnership (the “Initial Borrower”), any affiliate of the Initial Borrower that
becomes a party thereto (other than Prologis, L.P.), the Guarantor, the Lenders
and the Administrative Agent. Capitalized terms used but not defined herein have
the meanings ascribed thereto in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Lenders have agreed to make loans to Initial Borrower and to one or
more Qualified Borrowers (together with Initial Borrower, each a “Borrower” and
collectively the “Borrowers”) for so long as such entities remain Qualified
Borrowers under the Credit Agreement in the aggregate principal amount not to
exceed JPY 55,000,000,000 (hereinafter collectively referred to as the “Loans”);

WHEREAS, the Loans may be evidenced by (i) promissory notes of Initial Borrower
made to Administrative Agent or to each of the Lenders in accordance with
Section 2.4 of the Credit Agreement and (ii) promissory notes and qualified
borrower undertakings of the Qualified Borrowers made to Administrative Agent or
to each of the Lenders in accordance with Section 2.4 of the Credit Agreement
(collectively, the “Notes”);

WHEREAS, the Credit Agreement, the Notes and any other documents executed in
connection therewith are hereinafter collectively referred to as the “Loan
Documents”;

WHEREAS, the Guarantor is the direct or indirect owner of equity interests of
the Initial Borrower and each Qualified Borrower; and

WHEREAS, as a condition to the execution and delivery of the Loan Documents, the
Lenders have required that the Guarantor execute and deliver this Guaranty;

NOW THEREFORE, in consideration of the premises and the benefits to be derived
from the making of the Loans by the Lenders to the Borrowers, and in order to
induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and the other Loan Documents, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Guarantor hereby agrees as follows:

1.    The Guarantor, on behalf of itself and its successors and assigns, hereby
irrevocably, absolutely and unconditionally guarantees the full and punctual
payment when due, whether at stated maturity or otherwise, of all Obligations of
the Borrowers now or hereafter existing under the Notes and the Credit
Agreement, including in the event that the Borrowers exercise the right under
the Credit Agreement to increase the Facility Amount, for principal



--------------------------------------------------------------------------------

and/or interest as well as any other amounts due thereunder, including, without
limitation, all indemnity obligations of the Borrowers thereunder, and all
reasonable and documented costs and expenses (including, without limitation,
reasonable and documented attorneys’ fees and disbursements) incurred by the
Administrative Agent and/or the Lenders in enforcing their rights under this
Guaranty (all of the foregoing obligations being the “Guaranteed Obligations”).

2.    It is agreed that the Guaranteed Obligations of the Guarantor hereunder
are primary, and this Guaranty shall be enforceable against the Guarantor and
its successors and assigns without the necessity for any suit or proceeding of
any kind or nature whatsoever brought by the Administrative Agent or any of the
Lenders against one or more of the Borrowers or their respective successors or
assigns or any other party or against any security for the payment and
performance of the Guaranteed Obligations and without the necessity of any
notice of non-payment or non-observance or of any notice of acceptance of this
Guaranty or of any notice or demand to which the Guarantor might otherwise be
entitled (including, without limitation, diligence, presentment, notice of
maturity, extension of time, change in nature or form of the Guaranteed
Obligations, acceptance of further security, release of further security,
imposition or agreement arrived at as to the amount of or the terms of the
Guaranteed Obligations, notice of adverse change in any Borrower’s financial
condition and any other fact that might materially increase the risk to the
Guarantor), all of which the Guarantor hereby expressly waives; and the
Guarantor hereby expressly agrees that the validity of this Guaranty and the
obligations of the Guarantor hereunder shall in no way be terminated, affected,
diminished, modified or impaired by reason of the assertion of or the failure to
assert by the Administrative Agent or any of the Lenders against one or more of
the Borrowers or their respective successors or assigns, any of the rights or
remedies reserved to the Administrative Agent or any of the Lenders pursuant to
the provisions of the Loan Documents. The Guarantor agrees that any notice or
directive given at any time to the Administrative Agent or any of the Lenders
that is inconsistent with the waiver in the immediately preceding sentence shall
be void and may be ignored by the Administrative Agent and the Lenders, and, in
addition, may not be pleaded or introduced as evidence in any litigation
relating to this Guaranty for the reason that such pleading or introduction
would be at variance with the written terms of this Guaranty, unless the
Administrative Agent has specifically agreed otherwise in a writing, signed by a
duly authorized officer. The Guarantor specifically acknowledges and agrees that
the foregoing waivers are of the essence of this transaction and that, but for
this Guaranty and such waivers, the Administrative Agent and the Lenders would
not make the requested Loans to the Borrowers.

3.    The Guarantor waives, and covenants and agrees that it will not at any
time insist upon, plead or in any manner whatsoever claim or take the benefit or
advantage of, any appraisal, valuation, stay, extension, marshaling-of-assets or
redemption laws, or right of homestead or exemption, whether now or at any time
hereafter in force, that may delay, prevent or otherwise affect the performance
by the Guarantor of its obligations under, or the enforcement by the
Administrative Agent or any of the Lenders of, this Guaranty. The Guarantor
further covenants and agrees not to set up or claim any defense, counterclaim,
setoff or other objection of any kind to any action, suit or proceeding in law,
equity or otherwise, or to any demand or claim that may be instituted or made by
the Administrative Agent or any of the Lenders other than the defense of the
actual timely payment and performance by the Borrowers of the Guaranteed
Obligations hereunder; provided, however, that the foregoing shall not be deemed
a waiver of the

 

2



--------------------------------------------------------------------------------

Guarantor’s right to assert any compulsory counterclaim if such counterclaim is
compelled under local law or rule of procedure, nor shall the foregoing be
deemed a waiver of the Guarantor’s right to assert any claim that would
constitute a defense, setoff, counterclaim or crossclaim of any nature
whatsoever against the Administrative Agent or any Lender in any separate action
or proceeding. The Guarantor represents, warrants and agrees that, as of the
date hereof, its obligations under this Guaranty are not subject to any
counterclaims, setoffs or defenses against the Administrative Agent or any
Lender of any kind.

4.    The provisions of this Guaranty are for the benefit of the Administrative
Agent and the Lenders and their successors and permitted assigns, and nothing
herein contained shall impair as between any Borrower and the Administrative
Agent and the Lenders the obligations of any Borrower under the Loan Documents.

5.    This Guaranty shall be a continuing, unconditional and absolute guaranty
and the liability of the Guarantor hereunder shall in no way be terminated,
affected, modified, impaired or diminished by reason of the happening, from time
to time, of any of the following, all without notice or the further consent of
the Guarantor:

(a)    any assignment, amendment, modification or waiver of or change in any of
the terms, covenants, conditions or provisions of any of the Guaranteed
Obligations or the Loan Documents or the invalidity or unenforceability of any
of the foregoing; or

(b)     any extension of time that may be granted by the Administrative Agent to
any Borrower, the Guarantor or their respective successors or assigns; or

(c)    any action that the Administrative Agent may take or fail to take under
or in respect of any of the Loan Documents or by reason of any waiver of, or
failure to enforce any of the rights, remedies, powers or privileges available
to the Administrative Agent under this Guaranty or available to the
Administrative Agent at law, equity or otherwise, or any action on the part of
the Administrative Agent granting indulgence or extension in any form
whatsoever; or

(d)    any sale, exchange, release, or other disposition of any property
pledged, mortgaged or conveyed, or any property in which the Administrative
Agent and/or the Lenders have been granted a lien or security interest to secure
any indebtedness of any Borrower to the Administrative Agent and/or the Lenders;
or

(e)    any release of any person or entity who may be liable in any manner for
the payment and collection of any amounts owed by any Borrower to the
Administrative Agent and/or the Lenders; or

(f)    the application of any sums by whomsoever paid or however realized to any
amounts owing by any Borrower to the Administrative Agent and/or the Lenders
under the Loan Documents in such manner as the Administrative Agent shall
determine in its sole discretion; or

 

3



--------------------------------------------------------------------------------

(g)    any Borrower’s or the Guarantor’s voluntary or involuntary liquidation,
dissolution, sale of all or substantially all of its assets and liabilities,
appointment of a trustee, receiver, liquidator, sequestrator or conservator for
all or any part of any Borrower’s or the Guarantor’s assets, insolvency,
bankruptcy, assignment for the benefit of creditors, reorganization,
arrangement, composition or readjustment, or the commencement of other similar
proceedings affecting any Borrower or the Guarantor or any of the assets of any
of them, including, without limitation, (i) the release or discharge of any
Borrower or the Guarantor from the payment and performance of its respective
obligations under any of the Loan Documents by operation of Law, or (ii) the
impairment, limitation or modification of the liability of any Borrower or the
Guarantor in bankruptcy, or of any remedy for the enforcement of the Guaranteed
Obligations under any of the Loan Documents or the Guarantor’s liability under
this Guaranty, resulting from the operation of any present or future provisions
of any Debtor Relief Law or from the decision of any court; or

(h)    any improper disposition by any Borrower of the proceeds of the Loans, it
being acknowledged by the Guarantor that the Administrative Agent or any Lender
shall be entitled to honor any request made by any Borrower for a disbursement
of such proceeds and that neither the Administrative Agent nor any Lender shall
have any obligation to see the proper disposition by any Borrower of such
proceeds.

6.    The Guarantor agrees that if at any time all or any part of any payment at
any time received by the Administrative Agent under or with respect to this
Guaranty is or must be rescinded or returned by the Administrative Agent or any
Lender for any reason whatsoever (including, without limitation, the insolvency,
bankruptcy or reorganization of any Borrower or the Guarantor), then the
Guarantor’s obligations hereunder shall, to the extent of the payment rescinded
or returned, be deemed to have continued in existence notwithstanding such
previous receipt by such party, and the Guarantor’s obligations hereunder shall
continue to be effective or reinstated, as the case may be, as to such payment,
as though such previous payment had never been made.

7.    Until this Guaranty is terminated pursuant to the terms hereof, the
Guarantor (i) shall have no right of subrogation against any Borrower by reason
of any payments or acts of performance by the Guarantor in compliance with the
obligations of the Guarantor hereunder, (ii) waives any right to enforce any
remedy that the Guarantor now or hereafter shall have against any Borrower by
reason of any one or more payment or acts of performance in compliance with the
obligations of the Guarantor hereunder and (iii) from and after an Event of
Default, subordinates any liability or indebtedness of any Borrower now or
hereafter held by the Guarantor or any affiliate of the Guarantor to the
obligations of any Borrower under the Loan Documents. The foregoing, however,
shall not be deemed in any way to limit any rights that the Guarantor may have
at law or in equity with respect to any other partners, members or other
interest holders of any Borrower.

 

4



--------------------------------------------------------------------------------

8.    The Guarantor represents and warrants to the Administrative Agent and the
Lenders with the knowledge that the Administrative Agent and the Lenders are
relying upon the same, as follows:

(a)    the Guarantor is a direct or indirect owner of equity interests of the
Initial Borrower and each Qualified Borrower (other than Prologis, L.P.);

(b)    based upon such relationships, the Guarantor has determined that it is in
its best interests to enter into this Guaranty;

(c)    this Guaranty is necessary and convenient to the conduct, promotion and
attainment of the Guarantor’s business, and is in furtherance of the Guarantor’s
business purposes;

(d)    the benefits to be derived by the Guarantor from the Borrowers’ access to
funds made possible by the Loan Documents are at least equal to the obligations
undertaken pursuant to this Guaranty;

(e)    the Guarantor is solvent and has full power and legal right to enter into
this Guaranty and to perform its obligations under the terms hereof and (i) the
Guarantor is organized and validly existing under the laws of the State of
Delaware, (ii) the Guarantor has complied with all provisions of applicable Law
in connection with all aspects of this Guaranty, and (iii) the person executing
this Guaranty has all the requisite power and authority to execute and deliver
this Guaranty;

(f)    to the best of the Guarantor’s knowledge, there is no action, suit,
proceeding, or investigation pending or threatened against or affecting the
Guarantor at law, in equity, in admiralty or before any arbitrator or any
governmental department, commission, board, bureau, agency or instrumentality
(domestic or foreign) that is likely to materially and adversely impair the
ability of the Guarantor to perform its obligations under this Guaranty;

(g)    the execution and delivery of, and the performance by the Guarantor of
its obligations under this Guaranty, have been duly authorized by all necessary
action on the part of the Guarantor and do not (i) violate any provision of any
Law, rule, regulation (including, without limitation, Regulation U or X of the
Board of Governors of the Federal Reserve System of the United States), order,
writ, judgment, decree, determination or award presently in effect having
applicability to the Guarantor or the Organization Documents of the Guarantor
the consequences of which violation is likely to materially and adversely impair
the ability of the Guarantor to perform its obligations under this Guaranty or
(ii) violate or conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any indenture, agreement or
other instrument to which the Guarantor is a party, or by which the Guarantor or
any of its property is bound, the consequences of which violation, conflict,
breach or default is likely to materially and adversely impair the ability of
the Guarantor to perform its obligations under this Guaranty;

(h)    this Guaranty has been duly executed by the Guarantor and constitutes the
legal, valid and binding obligation of the Guarantor, enforceable against the
Guarantor in

 

5



--------------------------------------------------------------------------------

accordance with its terms except as enforceability may be limited by applicable
insolvency, bankruptcy or other Laws affecting creditors’ rights generally or
general principles of equity, whether such enforceability is considered in a
proceeding in equity or at law;

(i)    no authorization, consent, approval, license or formal exemption from,
nor any filing, declaration or registration with, any Federal, state, local or
foreign court, governmental agency or regulatory authority is required in
connection with the making and performance by the Guarantor of this Guaranty,
except those which have already been obtained; and

(j)    the Guarantor is not and is not required to be registered as an
“investment company” as that term is defined in the Investment Company Act of
1940, as amended.

9.    The Guarantor and Administrative Agent each acknowledge and agree that
this Guaranty is a guarantee of payment and performance and not of collection
and enforcement in respect of any obligations that may accrue to the
Administrative Agent and/or the Lenders from any Borrower under the provisions
of any Loan Document.

10.    Subject to the terms and conditions of the Credit Agreement, and in
conjunction therewith, the Administrative Agent or any Lender may assign any or
all of its rights under this Guaranty. In the event of any such assignment, the
Administrative Agent shall give the Guarantor prompt notice of same. If the
Administrative Agent elects to sell all the Loans or participations in the Loans
and the Loan Documents, including this Guaranty, the Administrative Agent or any
Lender may forward to each purchaser and prospective purchaser all documents and
information relating to this Guaranty or to the Guarantor, whether furnished by
any Borrower or the Guarantor or otherwise, subject to the terms and conditions
of the Credit Agreement.

11.    The Guarantor agrees, upon the written request of the Administrative
Agent, to execute and deliver to the Administrative Agent, from time to time,
any modification or amendment hereto or any additional instruments or documents
reasonably considered necessary by the Administrative Agent or its counsel to
cause this Guaranty to be, become or remain valid and effective in accordance
with its terms, provided, that, any such modification, amendment, additional
instrument or document shall not increase the Guarantor’s obligations or
diminish its rights hereunder and shall be reasonably satisfactory as to form to
the Guarantor and to the Guarantor’s counsel.

12.    This Guaranty contains the entire agreement among the parties with
respect to the subject matter hereof and supersedes all prior agreements
relating to such subject matter and may not be modified, amended, supplemented
or discharged except by a written agreement signed by the Guarantor and the
Administrative Agent. This Guaranty replaces in its entirety the Guaranty of
Payment dated as of February 16, 2017 among the Guarantor, Prologis, Inc., and
the Administrative Agent (the “Existing Guaranty”), and the Existing Guaranty is
of no further force and effect.

 

6



--------------------------------------------------------------------------------

13.    If any provision contained in this Guaranty shall be determined to be
invalid, illegal or unenforceable in any respect for any reason, such provision
shall be deemed stricken and severed from this Guaranty and the remaining
provisions shall continue in full force and effect.

14.    This Guaranty may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

15.    All notices, requests and other communications to any party hereunder
shall be in writing (including email transmission) and shall be addressed to
such party at the address set forth below or to such other address as may be
identified by any party in a written notice to the others:

If to the Guarantor:

Prologis, L.P.

Pier 1, Bay 1

San Francisco, California 94111

Attn:    Tracy Patel

Fax: 415-394-9001

Email: tpatel@prologis.com

If to the Administrative Agent:

Administrative Agent:

Sumitomo Mitsui Banking Corporation

601 S Figueroa Ave, Suite 1800

Los Angeles, CA 90017

Attn: James D. Benko

Facsimile: 212-224-4887

Email: James_D_Benko@smbcgroup.com

with a copy to:

Sumitomo Mitsui Banking Corporation

277 Park Avenue

New York, NY 10172

Attn: Matt Baldwin

Email: Matt_Baldwin@smbcgroup.com

and to:

Sumitomo Mitsui Banking Corporation

1 North Lexington Avenue

White Plains, NY 10601

Attn: David Lee, BCDAD Agency & Special Product Services Representative

 

7



--------------------------------------------------------------------------------

Facsimile: 212-224-4501

Email: David_Lee@smbcgroup.com

With a copy to agencyservices@smbcgroup.com on all email correspondences.

Each such notice, request or other communication shall be effective (i) if given
by email or facsimile transmission, when such email or facsimile is transmitted
to the email address or facsimile number specified in this Section and the
appropriate answerback or facsimile confirmation is received, (ii) if given by
certified registered mail, return receipt requested, with first class postage
prepaid, addressed as aforesaid, upon receipt or refusal to accept delivery,
(iii) if given by a nationally recognized overnight carrier, 48 hours after such
communication is deposited with such carrier with postage prepaid for next day
delivery, or (iv) if given by any other means, when delivered at the address
specified in this Section.

16.    Any acknowledgment or new promise, whether by payment of principal or
interest or otherwise by any Borrower or the Guarantor, with respect to the
Guaranteed Obligations shall, if the statute of limitations in favor of the
Guarantor against the Administrative Agent shall have commenced to run, toll the
running of such statute of limitations, and if the period of such statute of
limitations shall have expired, prevent the operation of such statute of
limitations.

17.    This Guaranty shall be binding upon the Guarantor and its successors and
assigns and shall inure to the benefit of the Administrative Agent and the
Lenders and their respective successors and permitted assigns.

18.    The failure of the Administrative Agent to enforce any right or remedy
hereunder, or promptly to enforce any such right or remedy, shall not constitute
a waiver thereof, nor give rise to any estoppel against the Administrative
Agent, nor excuse the Guarantor from its obligations hereunder. Any waiver of
any such right or remedy to be enforceable against the Administrative Agent must
be expressly set forth in a writing signed by the Administrative Agent.

19.    (a)     THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW
OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE PRINCIPLES THEREOF
RELATING TO CONFLICTS OF LAW).

(b)    Any legal action or proceeding with respect to this Guaranty and any
action for enforcement of any judgment in respect thereof may be brought in the
courts of the State of New York sitting in New York County or of the United
States of America for the Southern District of New York, and, by execution and
delivery of this Guaranty, the Guarantor hereby accepts for itself and in
respect of its property, generally and unconditionally, the non-exclusive
jurisdiction of the aforesaid courts and appellate courts from any thereof. The
Guarantor irrevocably consents to the service of process out of any of the
aforementioned courts

 

8



--------------------------------------------------------------------------------

in any such action or proceeding by the mailing of copies thereof by registered
or certified mail, postage prepaid, to the Guarantor at its address for notices
set forth herein. The Guarantor hereby irrevocably waives any objection that it
may now or hereafter have to the laying of venue of any of the aforesaid actions
or proceedings arising out of or in connection with this Guaranty brought in the
courts referred to above and hereby further irrevocably waives and agrees not to
plead or claim in any such court that any such action or proceeding brought in
any such court has been brought in an inconvenient forum. Nothing herein shall
affect the right of the Administrative Agent to serve process in any other
manner permitted by Law or to commence legal proceedings or otherwise proceed
against the Guarantor in any other jurisdiction.

(c)    THE GUARANTOR AND ADMINISTRATIVE AGENT HEREBY IRREVOCABLY WAIVE ANY RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY.

(d)    The Guarantor does hereby further covenant and agree that it may be
joined in any action against the Borrower in connection with the Loan Documents
and that recovery may be had against the Guarantor in such action or in any
independent action against the Guarantor (with respect to the Guaranteed
Obligations), without the Administrative Agent first pursuing or exhausting any
remedy or claim against any Borrower or its successors or assigns. The Guarantor
also agrees that, in an action brought with respect to the Guaranteed
Obligations in any jurisdiction, it shall be conclusively bound by the judgment
in any such action by the Administrative Agent (wherever brought) against any
Borrower or its successors or assigns, as if the Guarantor was party to such
action, even though the Guarantor was not joined as a party in such action.

(e)    The Guarantor agrees to pay all reasonable and documented expenses
(including, without limitation, reasonable and documented attorneys’ fees and
disbursements) of the Administrative Agent and/or the Lenders in connection with
the enforcement of their rights under this Guaranty, whether or not suit is
initiated.

20.    Notwithstanding anything to the contrary contained herein, this Guaranty
shall terminate and be of no further force or effect upon the full performance
and payment of the Guaranteed Obligations hereunder. Upon termination of this
Guaranty in accordance with the terms of this Guaranty, the Administrative Agent
promptly shall deliver to the Guarantor such documents as the Guarantor or the
Guarantor’s counsel reasonably may request in order to evidence such
termination.

21.    All of the Administrative Agent’s rights and remedies under each of the
Loan Documents or under this Guaranty are intended to be distinct, separate and
cumulative and no such right or remedy therein or herein mentioned is intended
to be in exclusion of or a waiver of any other right or remedy available to the
Administrative Agent.

22.    The Guarantor shall not use any assets of an “employee benefit plan”
within the meaning of Section 3(3) of ERISA or a “plan” within the meaning of
Section 4975(e)(1) of the Code to repay or secure the Loan, the Note, the
Obligations or this Guaranty. The Guarantor

 

9



--------------------------------------------------------------------------------

shall not assign, sell, pledge, encumber, transfer, hypothecate or otherwise
dispose of any of its rights or interests (direct or indirect) in any Borrower,
or attempt to do any of the foregoing or suffer any of the foregoing, or permit
any party with a direct or indirect interest or right in any Borrower to do any
of the foregoing, if such action would cause the Note, the Loan, the
Obligations, this Guaranty, or any of the Loan Documents or the exercise of any
of the Administrative Agent’s or Lender’s rights in connection therewith, to
constitute a non-exempt prohibited transaction under ERISA or Section 4975 of
the Code or would otherwise result in the Administrative Agent or any of the
Lenders being deemed in violation of Section 406 of ERISA or Section 4975 of the
Code. The Guarantor shall indemnify and hold each of the Administrative Agent
and the Lenders free and harmless from and against all loss, costs (including
reasonable and documented attorneys’ fees and expenses), expenses, taxes and
damages (including consequential damages) that each of the Administrative Agent
and the Lenders may suffer by reason of the investigation, defense and
settlement of claims as a result of a breach of the foregoing provisions by the
Guarantor.

[SIGNATURE PAGES FOLLOW]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Guaranty
as of the date and year first above written.

 

PROLOGIS, L.P., a Delaware limited partnership By:   PROLOGIS, INC., its General
Partner By:  

/s/ Tracy Patel

Name:   Tracy Patel Title:   Vice President

Guaranty (Yen Revolver)



--------------------------------------------------------------------------------

ACCEPTED:

SUMITOMO MITSUI BANKING CORPORATION,

as Administrative Agent

 

By:  

/s/ Michael Maguire

Name:   Michael Maguire Title:   Managing Director

Guaranty (Yen Revolver)